FLAHERTY, Justice,
concurring.
I join the majority opinion authored by Mr. Chief Justice Roberts, but write separately to clarify our holding that pursuant to § 106(c)(1), 40 P.S. § 1009.106(c)(1), an action to recover the cost of medical services covered by the No-Fault Act, Act of July 19, 1974, P.L. 489, No. 176, 40 P.S. § 1009.101 et seq., is timely so long as it is filed no later than two years after the actual receipt of services covered by the Act if the victim knew or should have known that the services rendered were necessitated by the accident.
NIX, McDERMOTT and HUTCHINSON, JJ., join this concurring opinion.